Citation Nr: 0732883	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to a higher initial evaluation for status 
post ligation spermatic vein and varicocele with residuals of 
testicular pain and an apparent epididymitis, left testicle, 
evaluated as 10 percent disabling from January 10, 2003, 40 
percent disabling from December 9, 2003, and 60 percent 
disabling from March 15, 2005.

6.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1977 to August 1979.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in July 2007.

During this hearing, the undersigned Veterans Law Judge 
indicated that she would hold the record open for 60 days, 
during which the veteran could obtain and submit relevant 
evidence in support of his appeal.  Thereafter, in September 
2007, the veteran submitted such evidence with an attached 
Motion To File Evidence Out Of Time (motion).  For good cause 
shown, the Board grants this motion and will consider it and 
the attached evidence in support of the claims on appeal.

The Board addresses the claims of entitlement to service 
connection for right ear hearing loss and a bilateral hip 
disorder and entitlement to an initial evaluation in excess 
of 10 percent for right knee patellofemoral syndrome in the 
Remand portion of the decision below and REMANDS these claims 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  On July 10, 2007, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claim of 
entitlement to a higher initial evaluation for status post 
ligation spermatic vein and varicocele with residuals of 
testicular pain and an apparent epididymitis, left testicle, 
evaluated as 10 percent disabling from January 10, 2003, 40 
percent disabling from December 9, 2003, and 60 percent 
disabling from March 15, 2005.

3.  Tinnitus is not related to the veteran's active service.

4.  The veteran does not currently have a left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to a higher initial evaluation for 
status post ligation spermatic vein and varicocele with 
residuals of testicular pain and an apparent epididymitis, 
left testicle, evaluated as 10 percent disabling from January 
10, 2003, 40 percent disabling from December 9, 2003, and 60 
percent disabling from March 15, 2005, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Higher Initial Evaluation - Testicular 
Disability

Under 38 U.S.C.A. § 7105 (2006), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).

In this case, during the veteran's videoconference hearing on 
July 10, 2007, prior to the promulgation of a decision in 
this case, the Board received oral notification from the 
veteran requesting withdrawal of his appeal on the claim of 
entitlement to a higher initial evaluation for status post 
ligation spermatic vein and varicocele with residuals of 
testicular pain and an apparent epididymitis, left testicle, 
evaluated as 10 percent disabling from January 10, 2003, 40 
percent disabling from December 9, 2003, and 60 percent 
disabling from March 15, 2005.  A transcript of the hearing, 
which commits to writing the oral withdrawal, is now of 
record.  Thus, with regard to such claim, there remain no 
allegations of errors of fact or law for appellate 
consideration and the Board does not have jurisdiction to 
review the appeal on such claim. 



II.  Claims for Service Connection 

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated February 2003, before 
initially deciding those claims in a rating decision dated 
July 2003.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of the aforementioned notice letter considered in 
conjunction with the content of letters VA sent to the 
veteran in March 2006 and October 2006 reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman. 

In the notice letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
pertinent information on disability evaluations and effective 
dates.  The RO also identified the evidence it had requested 
and/or received in support of the veteran's claims and the 
evidence it was responsible for securing.  The RO noted that 
it was required to make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all pertinent evidence.    

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  The RO also afforded the veteran 
VA examinations, during which VA examiners discussed the 
presence and etiology of the disorders at issue in this 
appeal.  The veteran does not now assert that the reports of 
these examinations are inadequate to decide the claims at 
issue in this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 



B.  Analysis of Claims

The veteran claims entitlement to service connection for 
tinnitus and a left knee disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Tinnitus

According to the veteran's written statements submitted 
during the course of this appeal and a transcript of his 
hearing testimony, presented in July 2007, the veteran 
developed tinnitus in service secondary to his duties while 
training in a defense artillery unit.  Such training 
allegedly required frequent use of noisy weapons including 
quad 40 machine guns, M-50s, M-60s, mini guns on jeeps, and 
stingers.  

Service and post-service medical records do not support the 
veteran's assertions that he has tinnitus that is related to 
his period of active service.  His DD Form 214 reflects that 
he had a military specialty of Chaparral Crewman, which might 
have, as alleged, exposed him to a significant amount of 
noise.  His service medical records on the other hand reflect 
that, during service, the veteran did not report ringing in 
his ears, including secondary to the noise, and no medical 
professional diagnosed tinnitus.  On separation examination 
conducted in August 1979, the veteran reported that he had 
not had ear trouble or hearing loss.  

Following discharge, beginning in 2003, the veteran reported 
ringing in his ears during treatment visits and private 
evaluations and, in April 2005, underwent a VA examination of 
his ears.  During treatment visits, evaluations and 
examinations, medical professionals diagnosed tinnitus, but 
did not link that disorder to service, including the noise 
exposure.  In fact, during the April 2005 VA examination, the 
examiner noted the veteran's history of in-service noise 
exposure and opined that it was not at least as likely as not 
that the tinnitus and the veteran's active service were 
related.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record refuting that of the VA examiner and linking his 
tinnitus to service.  Such assertions may not be considered 
competent evidence of a nexus as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to provide an opinion on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran's tinnitus is related to 
service, the Board concludes that such disability was not 
incurred in or aggravated by service.  This claim is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

2.  Left Knee Disability

According to his written statements and hearing testimony, 
the veteran developed a left knee disability secondary to his 
abnormal gait, which resulted from the pain caused by his 
service-connected right knee and genitourinary disabilities.  
Allegedly, after his in-service vehicle accident, medical 
professionals specifically advised the veteran to practice 
using such a gait.

Service and post-service medical records do not support the 
veteran's assertions that he has a left knee disability that 
is related to his period of active service.  On entrance 
examination conducted in May 1977, the veteran reported that, 
prior to service, he hurt his left knee playing football.  He 
further reported that his left knee was then asymptomatic.  
The examiner took x-rays, which were normal, and noted no 
associated pain and good range of motion.  He indicated that 
the left knee was stable.  In June 1977, the veteran 
participated in physical therapy for the purpose of learning 
effective quadricep strengthening exercises.  Thereafter, he 
did not seek treatment for any left knee complaints and no 
medical professional diagnosed a left knee disability.  On 
separation examination conducted in August 1979, an examiner 
noted clinically normal lower extremities.  

Following discharge, beginning in 2003, the veteran 
occasionally reported left knee pain during treatment visits 
and, in May 2005 and June 2006, underwent VA examinations of 
his knees.  During treatment visits and examinations, no 
medical professional diagnosed a left knee disability.  In 
fact, during the May 2005 VA examination, the VA examiner 
specifically diagnosed "no specific musculoskeletal 
pathology of the left knee."  

Again, to prevail in a claim for service connection, the 
veteran must submit competent evidence establishing that he 
has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record refuting that of the VA examiner and diagnosing a left 
knee disability.  Under Espiritu v. Derwinski, 2 Vet. App. at 
494-95, such assertions may not be considered competent 
evidence of a diagnosis.  

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has a left knee 
disability, the Board concludes that such disability was not 
incurred in or aggravated by service.  The veteran's claim 
for service connection for a left knee disability is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a left knee disorder is denied.

The appeal on the claim of entitlement to a higher initial 
evaluation for status post ligation spermatic vein and 
varicocele with residuals of testicular pain with an apparent 
epididymitis, left testicle, evaluated as 10 percent 
disabling from January 10, 2003, 40 percent disabling from 
December 9, 2003, and 60 percent disabling from March 15, 
2005, is dismissed.


REMAND

The veteran also claims entitlement to service connection for 
right ear hearing loss and a bilateral hip disorder and 
entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability.  Additional action is necessary 
before the Board decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

For instance, in August 2007, during a private orthopedic 
evaluation, a physician ordered the veteran to undergo 
further testing, including a urology workup and magnetic 
resonance imaging, in order to determine the etiology of the 
veteran's hip complaints and the severity of his service-
connected right knee disability.  Results of the testing, 
while pertinent to the veteran's bilateral hip and right knee 
claims, are not yet part of the claims file and must be 
obtained on remand.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims being remanded 
are necessary.  VA scheduled the veteran for such 
examinations during the course of this appeal, but the 
reports of these examinations are inadequate to decide these 
claims.  Therein, VA examiners diagnosed no right ear hearing 
loss by VA standards, noted a minimal amount of right knee 
symptomatology, and ruled out a relationship between the 
veteran's hip complaints and his service-connected right knee 
disability.  Since then, private physicians have submitted 
written statements indicating that the veteran's right ear 
hearing loss and right knee disability have worsened and 
linking the veteran's hip complaints to urological procedures 
the veteran underwent in the past.  Further medical inquiry 
is necessary to confirm objectively this alleged worsening 
and to determine definitively whether any current hip 
disability is related to the veteran's service-connected 
genitourinary disability.   

Based on the foregoing, this case is REMANDED for the 
following action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file all pertinent, 
outstanding medical evidence, including 
reports of any recent (dated since August 
2007) magnetic resonance imaging and 
urological workups. 

3.  After all treatment records have been 
associated with the claims file, arrange 
for the veteran to undergo a VA 
examination in support of his claim for 
service connection for right ear hearing 
loss.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record in detail the veteran's 
in-service and post-service history 
of noise exposure;

b) indicate whether the veteran has 
right ear hearing loss by VA 
standards and, if so, whether such 
loss is related to the veteran's 
period of active service, including 
the in-service noise exposure; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for a 
bilateral hip disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all clinically abnormal hip 
findings; 

b) diagnose any existing hip 
disability; 

c) opine whether such disability is 
at least as likely as not related to 
the veteran's period of active 
service and, if not, whether it is 
proximately due to or the result of 
his service-connected genitourinary 
disability; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for a higher initial evaluation 
for a right knee disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests, including x-
rays, are performed, the examiner should:

a) note all symptoms associated with 
the veteran's right knee disability, 
including, if appropriate, 
limitation of motion, subluxation, 
instability and ankylosis; 

b) characterize any recurrent 
subluxation or instability as 
slight, moderate or severe; 

c) indicate whether the veteran has 
arthritis of the right knee;  

d) consider whether the veteran's 
right knee disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically;

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; and

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which the veteran 
submitted directly to the Board in 
September 2007.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


